               Case 18-10601-MFW               Doc 2960        Filed 09/02/20       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :
In re:                                                          :   Chapter 11
                                                                :
The Weinstein Company Holdings LLC, et al.,1                    :   Case No. 18-10601 (MFW)
                                                                :
                  Debtors.                                      :   (Jointly Administered)
                                                                :
                                                                :   Re: Docket No. 2934 & 2959
-------------------------------------------------------------- x


  DECLARATION OF KARIN A. DEMASI IN SUPPORT OF DEBTORS’ OBJECTION
     TO THE MOTION OF HARVEY WEINSTEIN FOR ENTRY OF AN ORDER
            MODIFYING THE AUTOMATIC STAY TO AUTHORIZE
           THE PROSECUTION OF PRE-PETITION ARBITRATION
              PROCEEDINGS IN THE STATE OF NEW YORK


         I, Karin A. DeMasi, declare as follows:

         1.       I am a member of the law firm of Cravath, Swaine & Moore LLP, counsel to the

Debtors in the above-captioned Chapter 11 proceedings. I am admitted to practice in the State of

New York and also admitted to practice before this Court pro hac vice.

         2.       I submit this declaration in support of the Debtors’ Objection to the Motion of

Harvey Weinstein For Entry of an Order Modifying the Automatic Stay to Authorize the

Prosecution of Pre-Petition Arbitration Proceedings in the State of New York.




         1
          The last four digits of The Weinstein Company Holdings LLC’s federal tax identification
number are (3837). The mailing address for The Weinstein Company Holdings LLC is 99 Hudson
Street, 4th Floor, New York, New York 10013. Due to the large number of Debtors in these cases,
which are being jointly administered for procedural purposes only, a complete list of the Debtors
and the last four digits of their federal tax identification numbers are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and
claims agent at http://dm.epiq11.com/twc.
             Case 18-10601-MFW          Doc 2960      Filed 09/02/20     Page 2 of 2




       3.      Attached hereto as Exhibit A is a true and correct copy of certain email

correspondence between JAMS and counsel for the Estate of The Weinstein Company Holdings

LLC and counsel for Harvey Weinstein from June 25, 2018 to February 3, 2020, combining

separate email threads as indicated in the Exhibit.

       4.      Attached hereto as Exhibit B is a true and correct copy of the May 4, 2020

Application to Dismiss the Arbitration by the Estate of The Weinstein Company Holdings LLC;

the May 12, 2020 Opposition to the Application to Dismiss by Harvey Weinstein; and the May

15, 2020 Reply in Support of the Application to Dismiss by the Estate of The Weinstein

Company Holdings LLC.

       5.      Attached hereto as Exhibit C is a true and correct copy of certain email

correspondence between JAMS and counsel for the Estate of The Weinstein Company Holdings

LLC and counsel for Harvey Weinstein from March 17, 2020 to May 15, 2020.



       I declare under penalty of perjury that the foregoing is true and correct.


 Dated: September 2, 2020
        New York, New York

                                                 /s/ Karin A. DeMasi
                                                 Karin A. DeMasi

                                                 Cravath, Swaine & Moore LLP
                                                 Worldwide Plaza
                                                 825 Eighth Avenue
                                                 New York, NY 10019
                                                 Telephone: (212) 474-1059
                                                 Facsimile: (212) 474-3700
                                                 kdemasi@cravath.com




                                                 2
